DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10 and 15, drawn to an object.
Group II, claims 11-14, drawn to a method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an object comprising: a shell including a , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kuhn et al. (US 2016/0332373) [IDS dated 06/302021], herein Kuhn.
Kuhn teaches methods and systems for 3D printing utilizing multiple binder fluids [Title].  Kuhn teaches an object comprising a build material with a shell including a polymer binder [Abstract, Table 1, 0029, 0042-0044, Figs. 4-6].   The binder further includes particulate matter that has a diameter of less than 1 micron and even down to 1 nanometer [0028, Fig. 1].  This overlaps the claimed range. The particulate matter (i.e., metal nanoparticle binder) may be the same as the build material which is a metal or different [0027-0028].  The core of build material and the particulate matter is at least partially encompassed by the shell, for example Fig. 4 object 54 the area of the core is 66 and the shell is 60 [Fig. 1, Figs. 4-6, 0042-0044].      
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
  Therefore, since the limitations fail to define contribution over Kuhn, they have failed to constitute a special technical feature.  Hence, there is lack of unity between the cited claims. 
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant’s response dated 02/28/2022 is acknowledged.  In the response, applicant amended claims 1, 11 and 15.  Applicant further elected with traverse Group I claims 1-10 and 15.  Due to the amendments to the claims changing the Special Technical Feature a new restriction is set forth above.  
Applicant's election with traverse of  Group I in the reply filed on 02/28/2022 is acknowledged.  The traversal is on the ground(s) that Diekmann does not teach the metal nanoparticle binder having a size range from about 1 nm to about 100 nm of the amended claims and there is no search burden.  This is not found persuasive because applicant is reminded that the instant application is a national stage entry under 35 USC 371 and the burden of restriction is Unity of Invention. The examiner has properly shown that as set forth above Kuhn teaches applicant’s technical feature common to groups I and II. As such, said special technical feature is considered to be neither novel nor inventive a posteriori over the prior art and therefore the instant groups lack Unity of Invention. See MPEP 1893.03 (d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1  and 15 are indefinite.  The term “metal nanoparticle binder” is unclear.  The phrase can have the meaning that the material of the binder is a metal however claim 4 contradicts this as ceramic are present and well as carbon.  Another meaning would be that the material is a nanoparticle that binds metal particles, however claim 2 contradicts that as the material to be bound may be a ceramic.  
Dependent claims 2-10 are rejected for the same reasons are set forth above.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “metal nanoparticle” in claim 4 is used by the claim to mean “a ceramic, carbon or metal nanoparticle” while the accepted meaning is “a metal nanoparticle.” The term is indefinite because the specification does not clearly redefine the term.
Claim 5 is indefinite as the claim is drawn to a strength without further explaining what measure of strength is meant to be used.  Is the strength a tensile strength, compressive strength, bending strength, etc. ?



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al. (US 2016/0332373) [IDS dated 06/302021], herein Kuhn.

In regards to claim 1, Kuhn teaches methods and systems for 3D printing utilizing multiple binder fluids [Title].  Kuhn teaches an object comprising a build material with a shell including a polymer binder [Abstract, Table 1, 0029, Fig. 5].  The binder further includes particulate matter that has a diameter of less than 1 micron and even down to 1 nanometer [0028, Fig. 1].  This overlaps the claimed range. The particulate matter (i.e., metal nanoparticle binder) may be the same as the build material which is a metal [0027-0028].  The core of build material and the particulate matter is at least 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	In regards to claim 2, Kuhn further teaches that the build material powder may be a metal, metal alloy, ceramic, form of carbon (e.g., graphite, coke, carbon black, etc.), or polymer, or any combination thereof [0027]. 

In regards to claim 4, Kuhn further teaches particulate (i.e., nanoparticle) binder  may be any desired particulate matter that is compatible with the binder fluid and being suspended within the binder fluid for serviceable times [0028].  The jetted-particulate matter may be chosen to be compositionally the same as or similar to or different from the build material powder [0028]. 

	In regards to claim 5,  Kuhn does not teach the strength of the shell.  The binder of the shell is what gives the green strength to the printer.
  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to have adjusted the strength of the shell for the intended application, since it has been held that discovering an optimum value of a result In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). 
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980)

In regards to claim 6, Kuhn further teaches the core is at least about 50% encompassed by the shell [0043-0044, Figs. 5-6].

In regards to claim 7, Kuhn further teaches the particulate matter acts to fill in the interparticle interstices of the build material powder thereby simultaneously increasing the density of the printed article and improving its surface roughness and contour resolution, which in turn, improves the surface finish of the final article [0011].  The particulate-loading is such that the volume percent of the jetted-particulate matter of the binder fluid is in the range of about 1 to about 20% [0031].  Kuhn does not expressly teach the volume loading of the polymer binder in the shell to the loading of the metal nanoparticle binder/particulate matter in the core.
As Kuhn teaches the amount of particulate matter effects the density, surface roughness and contour resolution of the final article, it would have been obvious to one 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the loading of the polymer binder in the shell and the loading of the particulate matter in the core for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). 
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980)

In regards to claim 8,  Kuhn does not teach the thickness of the shell.  However, Kuhn teaches the layers and materials may be selectively deposited to design [0011-0012, 0014].
Kuhn discloses the claimed invention except for the thickness of the shell. It would have been obvious to one having ordinary skill in the art at the time the invention Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

In regards to claim 10, Kuhn further teaches the particulate matter acts to fill in the interparticle interstices of the build material powder thereby simultaneously increasing the density of the printed article and improving its surface roughness and contour resolution, which in turn, improves the surface finish of the final article [0011].  The particulate-loading is such that the volume percent of the jetted-particulate matter of the binder fluid is in the range of about 1 to about 20% [0031].  Kuhn does not expressly teach the weight percent of the polymer binder present in the shell or the weight percent of the particulate matter in the core.
As Kuhn teaches the amount of particulate matter effects the density, surface roughness and contour resolution of the final article, it would have been obvious to one of ordinary skill in the art to optimize the amount of particulate matter in the core.  The polymer binder is used to increase the green strength of the object prior to sintering.   Thus, too thin a shell may be to deformation in the shape of the final article and too thick a shell may lead to long debinding/sintering times.  This too is a parameter that would be obvious to optimize.  
However, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the weight percent of the polymer binder in the shell and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). 
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980)

In regards to claim 15, Kuhn teaches methods and systems for 3D printing articles utilizing multiple binder fluids [Title, Abstract].  Kuhn teaches an object comprising a build material with a shell including a polymer binder [Abstract, Table 1, 0029, Fig. 5].  The binder further includes particulate matter that has a diameter of less than 1 micron and even down to 1 nanometer [0028, Fig. 1].  This overlaps the claimed range. The particulate matter (i.e., metal nanoparticle binder) may be the same as the build material which is a metal or different [0027-0028].  The core of build material and the particulate matter is at least partially encompassed by the shell, for example Fig. 4 object 54 the area of the core is 66 and the shell is 60 [Fig. 1, Figs. 4-6, 0042-0044].    Kuhn teaches the particulate matter acts to fill in the interparticle interstices of the build material powder thereby simultaneously increasing the density of the printed article and 
As Kuhn teaches the amount of particulate matter effects the density, surface roughness and contour resolution of the final article, it would have been obvious to one of ordinary skill in the art to optimize the amount of particulate matter in the core.  The polymer binder is used to increase the green strength of the object prior to sintering.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the loading of the polymer binder in the shell and the loading of the particulate matter in the core for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). 
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980)
 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al. (US 2016/0332373) [IDS dated: 06/302021], herein Kuhn, as applied to claim 1 above, and further in view of Bai et al. (US 2015/0069649) [IDS dated: 10/01/2020], herein Bai.

In regards to claim 3, Kuhn further teaches the binder is a polymer but doesn’t teach a specific polymer.
Bai teaches a 3D printing process utilizing a printable fluid comprising a carrier fluid, a polymeric binder and nanoparticles [Abstract].  Bai teaches the fluid is used with a build material powder selected from a group consisting of AlN, SiC, Si3N4, WC, Al2O3, Al(OH)3, Fe2O3, Fe3O4, MgO, SiO2, TiO2, Y2O3, ZnO, ZrO2, BaCO3, In2O3, SnO2, carbon, magnesium, aluminum, iron, titanium, niobium, tungsten, chromium, tantalum, cobalt, nickel, vanadium, zirconium, molybdenum, palladium, platinum, copper, silver, gold, cadmium, zinc, and combinations of these with each other and/or with a nonmetallic element or elements [0031].
Bai teaches the fluid may include polyvinyl alcohol and/or polyethylene glycol [0036, 0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the polyvinyl alcohol and/or polyethylene glycol of Bai and the polymer binder of Kuhn. One would have been motivated to do so as it would have been the simple substitution of one known polymer binder for another used in 3D printing to obtain predictable results.

In regards to claim 4, Kuhn further teaches particulate (i.e., nanoparticle) binder  may be any desired particulate matter that is compatible with the binder fluid and being suspended within the binder fluid for serviceable times [0028].  The jetted-particulate matter may be chosen to be compositionally the same as or similar to or different from the build material powder [0028]. 
Bai teaches a 3D printing process utilizing a printable fluid comprising a carrier fluid, a polymeric binder and nanoparticles [Abstract].  Bai teaches the fluid is used with a build material powder selected from a group consisting of AlN, SiC, Si3N4, WC, Al2O3, Al(OH)3, Fe2O3, Fe3O4, MgO, SiO2, TiO2, Y2O3, ZnO, ZrO2, BaCO3, In2O3, SnO2, carbon, magnesium, aluminum, iron, titanium, niobium, tungsten, chromium, tantalum, cobalt, nickel, vanadium, zirconium, molybdenum, palladium, platinum, copper, silver, gold, cadmium, zinc, and combinations of these with each other and/or with a nonmetallic element or elements [0031].
Bai teaches the nanoparticles are selected from the consisting of AlN, SiC, Si3N4, WC, Al2O3, Al(OH)3, Fe2O3, Fe3O4, MgO, SiO2, TiO2, Y2O3, ZnO, ZrO2, BaCO3, In2O3, SnO2, carbon, magnesium, aluminum, iron, titanium, niobium, tungsten, chromium, tantalum, cobalt, nickel, vanadium, zirconium, molybdenum, palladium, platinum, copper, silver, gold, cadmium, zinc, and combinations of these with each other [0029].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used any of the nanoparticles taught by Bai as the particulate matter of Kuhn.  One would been motivated to do so as Bai teaches the .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al. (US 2016/0332373) [IDS dated: 06/302021], herein Kuhn, as applied to claim 1 above, and further in view of Myerberg et al. (US 2017/0297106), herein Myerberg.

In regards to claim 9, Kuhn does not teach that the shell further includes a metal salt binder.
Myerberg teaches binder jetting techniques used to deposit and bind metallic particles or the like in a net shape [Abstract].
	Myerberg teaches the binder includes a metal salt which infiltrates the part that modifies the properties of the final part such as increasing the strength [0008-0009, 0289].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the metal salt in the binder of the shell of Kuhn as taught by Myerberg.  One would have been motivated to do so due to the increase in strength afforded by the addition of the metal salt.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Examiner, Art Unit 1784